Whittle, J.,
dissenting.
I cannot agree with the majority opinion. I am in full accord with the result reached in the unanimous opinion of the Commission which was based upon credible evidence and should not be disturbed. § 65-94, Virginia Code, 1950.
It is plainly shown that the claimants were totally dependent upon the deceased for their support. This total dependency continued over a period of approximately five years prior to the death of the deceased. The evidence shows that deceased had definitely assumed the responsibility of providing for the full support of his infant brother and sister (the claimants), and that he had manfully fulfilled his obligation.
The fact that Mrs. Hunter and her husband took these infant children into their home after the death of the mother and cared for *201them until the deceased was old enough to work has no bearing upon the legal question involved; nor has the fact that they resumed the care of claimants after deceased was killed. The further fact that Mrs. Hunter was a sister of the deceased and the two claimants is of no legal significance.
What is legally significant is the fact that eleven people were supported full time and that the deceased was supported half time out of a total sum of $63.00 per week, $45.00 of which was contributed by Hunter and $18.00 by the deceased. The mathematics of the situation demonstrate that if it takes $63 to support eleven and one-half people, $13.70 will support two and one-half. Therefore, as the deceased was contributing $18 per week for the half time support of himself and the full time support of the two claimants he was contributing $4.30 more than his share.
If the matter of relationship is left out of the picture, it cannot be argued that the claimants were not totally dependent upon the deceased. If when the deceased first accepted employment he had moved the claimants to the home of a complete stranger who had a comparable family to that of the Hunters, and had contracted with the stranger to provide such support as the Hunters provided for the sum of $18 per week; and if it were established that this was the full support received by the claimants, could it be argued that they were not totally dependent upon the deceased? I think not.
The Commission found as a fact that just such an arrangement was made with the Hunters when the deceased accepted his employment. “A finding of fact made by the Commission, based on evidence deemed by it to be credible, is conclusive and binding on us and in the absence of fraud is not subject to review.” Johnson v. Capitol Hotel, Inc., 189 Va. 585, 588, 54 S. E. (2d) 106; Stump v. Norfolk Shipbuilding Corp., 187 Va. 932, 48 S. E. (2d) 209; Mulkey v. Firth Bros. Iron Wks., 188 Va. 451, 50 S. E. (2d) 404; Hubbard v. Dan Valley Mills, 182 Va. 223, 28 S. E. (2d) 723; Walsh Construction Co. v. London, 195 Va. 810, 816, 80 S. E. (2d) 524; Rogers v. Williams, 196 Va. 39, 42, 82 S. E. (2d) 601; Foust Coal Co. v. Messer, 195 Va. 762, 766, 80 S. E. (2d) 533.
We have held many times that this remedial legislation should be liberally construed in favor of the claimant. In my view it takes no liberal construction to sustain the unanimous award of the Commission in this instance.
Hudgins, C.J., and Spratley, J., join in this dissent.